FILED
                            NOT FOR PUBLICATION
                                                                           APR 25 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


MOISES GUZMAN-MARROQUIN, )                    No. 12-71680
                           )
         Petitioner,       )                  Agency No. A201-174-875
                           )
         v.                )                  MEMORANDUM*
                           )
LORETTA E. LYNCH, Attorney )
General,                   )
                           )
         Respondent.       )
                           )

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 6, 2016**
                               Pasadena, California

Before: FERNANDEZ and BEA, Circuit Judges, and GONZALEZ ROGERS,***
District Judge.

      Moises Guzman-Marroquin, a native and citizen of Guatemala, petitions for



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Yvonne Gonzalez Rogers, District Judge for the U.S.
District Court for the Northern District of California, sitting by designation.
review of the Board of Immigration Appeals’ denial of his application for

Convention Against Torture (CAT)1 relief. We deny the petition.

      Guzman asserts that the evidence compels the conclusion that he is entitled

to CAT relief. See Cole v. Holder, 659 F.3d 762, 770 (9th Cir. 2011); see also INS

v. Elias-Zacarias, 502 U.S. 478, 481 & n.1, 112 S. Ct. 812, 815 & n.1, 117 L. Ed.

2d 38 (1992). We disagree. We have carefully reviewed the record, and it does

not compel a determination that he would be tortured in Guatemala by or with the

acquiescence of the government. See Sinha v. Holder, 564 F.3d 1015, 1025–26

(9th Cir. 2009); Wakkary v. Holder, 558 F.3d 1049, 1067–68 (9th Cir. 2009). The

most it shows is that there are gang problems in Guatemala, and that he was

threatened and had his house tagged by a gang member after he danced with the

gang member’s girlfriend. He did not report the incidents to the police, because he

did not think they would help him.

      We note that Guzman suggests that he was denied due process because his

counsel was not sufficiently experienced and knowledgeable and the IJ failed to

intervene in the proceedings to a greater extent. See Jacinto v. INS, 208 F.3d 725,

727–28 (9th Cir. 2000). However, Guzman did not raise that issue when he

      1
      United Nations Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment, adopted Dec. 10, 1984, S. Treaty Doc. No.
100-20 (1988), 1465 U.N.T.S. 85, implemented at 8 C.F.R. § 1208.18.

                                         2
appealed to the BIA; the issue is, therefore, unexhausted. See Barron v. Ashcroft,

358 F.3d 674, 677–78 (9th Cir. 2004); Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th

Cir. 1994).

      Petition DENIED.




                                         3